' Concurring- Opinion.
Marr, J.
By the terms of the Code of Practice, defendant ivasrequired to answer “within ten days, to be counted from the time the citation has been served. * * * * In counting the ten days, neither the day when the citation has been served, nor the day when the delay expires, is included.” Articles 180, 318.
This means that ten clear days, excluding the day of the service of the citation, and the terminal day, are to be allowed to the defendant, before a default can be taken against him. The first day to be counted was the twenty-third -December; and the terminal day .was the first January, thus: 23 one, 24 two, 25 three, 26 four, 27 five, 28 six, 29 seven, 30 eight, 31 nine, 1 ten.
The same law that excludes the twenty-second of December, the-day on which the service was made, excludes the first of January, the-day on which the delay expired, and defendant had the whole of the next day, the second of January, in which to answer. The default, therefore, was premature; and the confirmation of it by final judgment was void.
Eor these reasons I .concur in the decree pronounced by the Chief Justice.